Case 1:1'9-mj-00208-DLP Document 3 Filed 02/14/19 Page 1 of 5 Page|D #: 3

 

 

United States District Court
SOUTHERN DISTRICT OF INDIANA

`UNITED STATES OF AMERICA

V CRIMINAL CoMPLAINT

CASE NUMBER: l:19-mj -0()208
-01
-02

SHERIDAN SISK, and
KENNETH SCISNEY

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief.

Count One

On or about February 13, 2019, in the Southern District of Indiana, defendant SHERIDAN SISK being a
previously convicted felon, did possess one`or more firearms, in violation of Title 18, United States Code, Section
922(§)(1); and ` '

Count Two ~ .

On or about February 13, 2019, in the Southern District of Indiana, defendant KENNETH SCISNEY
being a previously convicted felon, did possess one or more firearms, in violation of Title 18, United States
Code, Section 922(g)(l).

I`further state that I am a Special Agent, and that this complaint is based on the following facts:

See attached Affidavit

Continued on the attached sheet and made a part hereof. - M\Y§
/

/Kelly J. St€WaIy/Special Agent

 

_ FBI
Sworn to before me, and subscribed in my presence
February 14, 2019_ ` at Indianapolis, lndiana ~
Date `
Doris L. Pryor, U.S. Magistrate Judge MAW/i zM/\

 

 

_ Name and Title of Judicial Officer Signature of jddI/ial Odicer

l
1
//

Case 1:19-mj-00208-DLP Document 3 Filed 02/14/19 Page 2 of 5 Page|D #: 4 '

AFFIDAVIT IN SUPPORT OF COMPLAINT
I', Kelly J. Stewart, being duly sworn under oath, states as follows:
.TRAINING AND.EXPERIENCE

l. I am a Special Agent with the Federal Bureau of lnvestigation (FBI), United States
-. Department of Justice. I am an investigative or law enforcement officer within the meaning of Section
2510(7) of Title 18, United vStates Code; that is, an officer of the United States who is empowered by law
to conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United States Code,
Section 2516. I have been employed as a Special Agent of the FBI since September 201 l, and am currently
assigned to the Indianapolis Field Office. My specific assignment is to the Indianapolis Metropolitan Safe
Streets Gang Task' F'orce (S'SGTF). While employed by the FBI, I have investigated various federal
criminal violations related to violent crimes, gangs, and criminal enterprises

2. In connection with my law enforcement duties, I' investigate criminal violations of the
federal drug laws, including, but not limited to Title 2l, United States Code, Sections 841, 843, 846, and
848; money laundering laws, including Title 18, United States Code, Sections 1956 and 1957; and firearm
laws, including Title 18, United States Code, Sections 922 and 924. l have received training in the l
enforcement of laws concerning controlled substances from the Federal Bureau of Investigation and
Indianapolis Metropolitan Police Department. l have testified in judicial proceedings and prosecutions n
for violations of firearms and_controlled substances laws. l have also been involved in various types of
electronic surveillance and in the debriefing of defendants, witnesses and informants, as well as others
who have knowledge of the distribution and transportation of controlled substances, and the laundering l
and concealing of proceeds from drug trafficking I have`participated in investigations involving the
manufacturing, trafficking, and distribution of illegal drugs. As an FBI Special Agent, l have utilized, and

am therefore familiar with the following investigative techniques: consensual and court-ordered electronic

Case 1:19-mj-00208-DLP= Document 3 Fi|'ed 02/14/19 Page 3 of 5 Page|D #: 5

surveillance; physical surveillance; pole or other covert camera surveillance; trash covers; the
development and operation of informants; the execution of search warrants; consent searches; undercover
agent operations; Global Positioning Systems; parcel package drug interdiction; motel drug interdiction; _
highway drug interdiction; and the debriefing of defendants, witnesses, informants, and others Who have
knowledge of drug trafficking and of the laundering and concealing of proceeds from drug trafficking l
have received specialized training in the utilization of these investigative techniques, and have also
received specialized training regarding the investigation of criminal gangs and other criminal enterprises
` PURPOSE OF AFFIDAVIT

3. - This affidavit is submitted in furtherance of a complaint charging Sheridan _SISK and
Kenneth SCISNEY with being previously convicted felons in possession-of one`or more firearms, in
violation of Title 18, United States Code, Section 922(g)(1). Sheridan SISK was previously convicted in
the Southern District of Indiana (Cause Number 1:08-CR-0128), for felony Distribution of Cocaine.
SCISNEY was previously convicted in Marion County, Indiana, sustaining a 2011 felony conviction for
Resisting Law Enforcement.v SCISNEY has also previously sustained a 2009 felony conviction in -
Hendricks County, Indiana in 2009 for felony Possession of Cocaine.

4. At approximately 6:05 a.m. on February 13, 2019, a federal search warrant was executed
at _Sheridan SISK’s 'residence, XXXX, Indianapolis, Indiana. Upon arriving at the residence, law
enforcement officers observed a rental car, a white Chevy lmpala, parked in the driveway. As set forth
below,` further investigation revealed that this car had been rented by Kenneth SCISNEY on February 10, _
2019 in Indianapolis, and it was due to be returned on February 15, 2019.` l n

5. Upon executing the search warrant, law enforcement officers found four individuals inside
the residence: Sheridan SISK; two juvenile children (SISK’sl children); and Kenneth SCISNEY. There

were three bedrooms in the residence: a master bedroom which contained SISK’s identification, clothing,

Case 1:19-mj-00208-DLP Document 3 Filed 02/14/19 Page 4 of 5 Page|D #: 6

and other items; a bedroom that appeared to be utilized by SISK’s minor daughter; and a third bedroom,
that had been occupied by Kenneth SCISNEY, per his statements to law enforcement

6. A search of the residence revealed three loaded firearms, all of which were manufactured
outside the State of Indiana. 'A Glock .40 caliber was found on the floor of the closet of SISK’s master
bedroom. A Taurus .40 caliber was located under the couch in a common area in the loft area of the
second floor. The third firearm, a Beretta .40 caliber, was found on a shelf in the entrance way coat closet.
Officers also found roughly three dozen yellow prescription pills in a clear plastic baggie, which were
located on the floor of the bathroom inside SISK’s master bedroom. Officers also found approximately
$11,000 in the dresser of SISK’s master bedroom, as Well as approximately $1,068, found in a pair of blue-
jeans on the floor of SISK’s master bedroom.

7. Officers searched the garage, and found a 1975 Chevy in the garage. This vehicle is
registered in Sheridan SISK’s name. Upon searching this car, officers located approximately $109,000 .
located in a duffel bag in the trunk of the vehicle.

7 8. Office_rs also searched the Chevy Impala in the driveway, which had been rented by
Kenneth SCISNEY on February 10, 2019. Officers found a loaded Smith and Wesson .40 caliber handgun
under the driver side seat; this firearm was manufactured outside the State of Indiana. Officers also found
a gunbox to a Taurus handgun; on the gun box, officers observed the same serial number as was located
on the Taurus found in the common loft area on the second floor of the residence. Officers also found
roughly a half ounce of what appeared, based on the officers’ training and experience, to be heroin, based
on the appearance of the substance

9. SCISNEY was informed of his Miranda rights. In a brief interview that followed,
SCISNEY stated that he had rented the Chevy lmpala that was in the driveway, SCISNEY also stated that

his residence was XXXX, Indianapolis, Indiana; that is, he did not reside at SISK’s home.

Case 1:19-mj-00208-DLP Document 3 Filed 02/14/19 Page 5 of 5 Page|D #: 7

10. . As set forth above, there is probable cause for the arrest of both SCISNEY and SISK for
being previously convicted felons in possession of firearms.
CONCLUSION
1 1. Based upon my training and experience and the facts set forth herein, l submit that probable

cause exists for the arrest of Sheridan SISK and Kenneth SCISNEY, as set forth above.

/ /… Q%d
Kell\’f Stewaaf Spe

cialhnt")
Federal Bureau of Investigagtion

 

Sworn to and subscribed to me this 14th day of February,2019 ~ jr

law/1 YM

Doris L. Pryor
Magistrat`e Judge 4 \ \
Southern Distriet~of`liidian`a\

